Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 8, 9, 12, 13, 15, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershony et al. (US PG PUB 20170180276), hereinafter "Gershony", in views of Heck (US PG PUB 20090162824), hereinafter "Heck", further in views of Rodriguez et al. (US PG PUB 20180367483), hereinafter "Rodriguez".
Regarding Claim 1, Gershony discloses:
A computing system (i.e. system 100 comprising mobile devices 115a-n and messaging server 101) (Fig. 1A, Fig. 4G, ¶ 0049 and ¶ 0106)
comprising: 
a network interface configured to receive a chat message transmitted from a first user device to a second user device via a chat application (i.e. the user’s mobile phone [i.e. a second user device] includes an interface to receive a chat message, e.g. “when is mom’s flight going to land” or “Meet up for a meal”, transmitted from a first user device to the user’s mobile phone [i.e. a second user device] via a chat application) (1202 – Fig. 4D, 1502 – Fig. 4G, ¶ 0103 and ¶ 0106); and 
a processor configured to determine, via a machine learning model, an intent of the received chat message based on content included in the received chat message (i.e. the user’s mobile phone [i.e. with a processor], via a machine learning model, may understand [i.e. configured to determine] the meaning [i.e. an intent] of the received chat message based on the text/content included in the message; For example, the machine learning model may determine that the received message “when is mom’s flight going to land” aims/intends to acquire the flight information [i.e. intent] based on the text [i.e. content] included in the received message; Similarly, the system may determine that the received message “meet up for a meal” aims/intends to acquire the second user’s desire to meet for a meal [i.e. intent] based on the text [i.e. content] included in the received message) (1202 – Fig. 4D, 1520 – Fig. 4G, ¶ 0103, ¶ 0106 and ¶ 0110);
detect a suggested response to the received chat message based on the determined intent and external data collected from one or more of a website and previous chat messages (i.e. the system may determine/detect a suggest response, e.g. “let’s meet at Memphis Bar-B_Que”, based on the desire to meet for a meal [i.e. the determined intent] and data collected from the website about the restaurant) (1502 & 1508 – Fig. 4G, ¶ 0063- 0064, ¶ 00086 and ¶ 0106 - 0107).
However, Gershony does not explicitly disclose:
determine a confidence value for the suggested response based on a source of the suggested response.
On the other hand, in the same field of endeavor, Heck teaches:
determine a confidence value for the suggested response based on a source of the suggested response (i.e. QA robot may generate one or more candidate answers [i.e. the suggested response] to a question; QA robot may determine confidence value for a candidate answer [i.e. the suggested response] deduced from an observed answer [i.e. a source of the suggested response], e.g. an answer to the question such as "where can I buy good Indian food in Portland, Oreg?", on the social network; For example, QA robot may gain more confidence [i.e. determine confidence value] in the candidate answer [i.e. the suggested response] based on a high rating given to the observed answer [i.e. a source of the suggested response]) (¶ 0032 – 0033, ¶ 0066 and ¶ 0075 - 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Gershony to include the features to determine a confidence value for the suggested response based on a source of the suggested response as taught by Heck so that the confidence levels associated with candidate answers / suggested responses may be determined based on user ratings on original answers from which the candidate answers / suggested responses are deduced (¶ 0032 – 0033).
However, the combination of Gershony and Heck does not explicitly disclose:
output the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device.
On the other hand, in the same field of endeavor, Rodriguez teaches:
output the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device (i.e. if a confidence rating associated with a suggested response is over a threshold rating [i.e. when the confidence value is above a predetermined threshold], the suggested response 898, e.g. “I like this part too”, may be displayed [i.e. outputted] via an embedded application interface 870 [i.e. a chatbot of the chat application] that is displayed in a chat interface [i.e. user interface of the chat application] of the user device [i.e. at least one of the first user device and the second user device]; Note that the embedded application may respond to commands and messages from the chat interface and chat conversation [i.e. the embedded application is a chatbot of the chat application]) (870 & 898 – Fig. 8E, ¶ 0035, ¶ 0290 and ¶ 0376).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Gershony and Heck to output the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device as taught by Rodriguez so that only the suggested responses with high confidence ratings may be displayed for the user selection (¶ 0290).




Regarding Claim 4, Gershony, Heck and Rodriguez disclose, in particular Gershony teaches:
wherein the received chat message comprises a request associated with an object, and the processor is configured to detect the suggested response from descriptive content extracted from a web page that describes the object (i.e. If the first user provides a link to a baseball hat to the second user and asks [i.e. the received chat message comprises a request] the second user if she likes the baseball hat [i.e. an object], the machine learning model may suggest that the second user response “I love it” [i.e. the suggested response] based a high rating [i.e. descriptive content] of the baseball hat on a commerce website [i.e. a web page that describes the object]) (¶ 0110).

Regarding Claim 5, Gershony, Heck and Rodriguez disclose, in particular Rodriguez teaches:
wherein the received chat message comprises a request associated with an object, and the processor is configured to detect the suggested response from descriptive content extracted from previous chat messages by the second user device associated with the object (i.e. the received message may comprise a request to buy an item, e.g. Drinks [i.e. an object]; Then, the user device 3 [i.e. the second user device associated with the object] may determine/detect a suggested command/response based on the previous message, e.g. a map application that displays a geographical location of businesses [i.e. descriptive content extracted from previous chat messages by the second user device] at which to purchase drinks [i.e. associated with the object]) (¶ 0335).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 7, Gershony, Heck and Rodriguez disclose, in particular Heck teaches:
wherein the processor is further configured to assign the confidence value to the suggested response based on a data source of content included in the suggested response (i.e. QA robot may assign confidence value for a candidate answer [i.e. the suggested response] deduced from an observed answer [i.e. a data source of content included in the suggested response]; For example, QA robot may gain more confidence in the candidate answer [i.e. the suggested response] based on a high rating given to the observed answer [i.e. a data source of content included in the suggested response]) (¶ 0032 – 0033, ¶ 0066 and ¶ 0075 - 0076).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 8, Gershony, Heck and Rodriguez disclose, in particular Gershony teaches:
wherein the processor is configured to output the suggested response to the user interface of the chat application on only the second user device without outputting the suggested response to a user interface of the chat application on the first user device based on the confidence value (i.e. the bot may communicate with the business owner [i.e. the second user] to obtain additional information if the information is associated with a confidence score/value that falls below a threshold value [i.e. based on the confidence value]. For example, the bot may provide the business owner [i.e. the second user] with suggested responses, e.g. “Yes until 5 pm,” “No, but we're open tomorrow starting at 10 am,” [i.e. output the suggested response to the user interface of the chat application on only the second user device without outputting the suggested response to a user interface of the chat application on the first user device]) (¶ 0089).


Regarding Claim 9, Gershony discloses:
A method comprising: 
receiving a chat message transmitted from a first user device to a second user device via a chat application (i.e. the user’s mobile phone [i.e. a second user device] includes an interface to receive a chat message, e.g. “when is mom’s flight going to land” or “Meet up for a meal”, transmitted from a first user device to the user’s mobile phone [i.e. a second user device] via a chat application) (1202 – Fig. 4D, 1502 – Fig. 4G, ¶ 0103 and ¶ 0106); and 
determining, via a machine learning model, an intent of the received chat message based on content included in the received chat message (i.e. the user’s mobile phone [i.e. with a processor], via a machine learning model, may understand [i.e. configured to determine] the meaning [i.e. an intent] of the received chat message based on the text/content included in the message; For example, the machine learning model may determine that the received message “when is mom’s flight going to land” aims/intends to acquire the flight information [i.e. intent] based on the text [i.e. content] included in the received message; Similarly, the system may determine that the received message “meet up for a meal” aims/intends to acquire the second user’s desire to meet for a meal [i.e. intent] based on the text [i.e. content] included in the received message) (1202 – Fig. 4D, 1520 – Fig. 4G, ¶ 0103, ¶ 0106 and ¶ 0110);
detecting a suggested response to the received chat message based on the determined intent and external data collected from one or more of a website and previous chat messages (i.e. the system may determine/detect a suggest response, e.g. “let’s meet at Memphis Bar-B_Que”, based on the desire to meet for a meal [i.e. the determined intent] and data collected from the website about the restaurant) (1502 & 1508 – Fig. 4G, ¶ 0063- 0064, ¶ 00086 and ¶ 0106 - 0107).
However, Gershony does not explicitly disclose:
determining a confidence value for the suggested response based on a source of the suggested response.
On the other hand, in the same field of endeavor, Heck teaches:
determining a confidence value for the suggested response based on a source of the suggested response (i.e. QA robot may generate one or more candidate answers [i.e. the suggested response] to a question; QA robot may determine confidence value for a candidate answer [i.e. the suggested response] deduced from an observed answer [i.e. a source of the suggested response], e.g. an answer to the question such as "where can I buy good Indian food in Portland, Oreg?", on the social network; For example, QA robot may gain more confidence [i.e. determine confidence value] in the candidate answer [i.e. the suggested response] based on a high rating given to the observed answer [i.e. a source of the suggested response]) (¶ 0032 – 0033, ¶ 0066 and ¶ 0075 - 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gershony to include the features to determine a confidence value for the suggested response based on a source of the suggested response as taught by Heck so that the confidence levels associated with candidate answers / suggested responses may be determined based on user ratings on original answers from which the candidate answers / suggested responses are deduced (¶ 0032 – 0033).
However, the combination of Gershony and Heck does not explicitly disclose:
outputting the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device.
On the other hand, in the same field of endeavor, Rodriguez teaches:
outputting the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device (i.e. if a confidence rating associated with a suggested response is over a threshold rating [i.e. when the confidence value is above a predetermined threshold], the suggested response 898, e.g. “I like this part too”, may be displayed [i.e. outputted] via an embedded application interface 870 [i.e. a chatbot of the chat application] that is displayed in a chat interface [i.e. user interface of the chat application] of the user device [i.e. at least one of the first user device and the second user device]; Note that the embedded application may respond to commands and messages from the chat interface and chat conversation [i.e. the embedded application is a chatbot of the chat application]) (870 & 898 – Fig. 8E, ¶ 0035, ¶ 0290 and ¶ 0376).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gershony and Heck to output the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device as taught by Rodriguez so that only the suggested responses with high confidence ratings may be displayed for the user selection (¶ 0290).

Regarding Claim 12, Gershony, Heck and Rodriguez disclose, in particular Gershony teaches:
wherein the received chat message comprises a request associated with an object, and the detecting comprises detecting the at least one suggested response from descriptive content extracted from a web page that describes the object (i.e. If the first user provides a link to a baseball hat to the second user and asks [i.e. the received chat message comprises a request] the second user if she likes the baseball hat [i.e. an object], the machine learning model may suggest that the second user response “I love it” [i.e. the suggested response] based a high rating [i.e. descriptive content] of the baseball hat on a commerce website [i.e. a web page that describes the object]) (¶ 0110).




Regarding Claim 13, Gershony, Heck and Rodriguez disclose, in particular Rodriguez teaches:
wherein the received chat message comprises a request associated with an object, and the detecting comprises detecting the at least one suggested response from descriptive content extracted from previous chat messages submitted from the second user device (i.e. the received message may comprise a request to buy an item, e.g. Drinks [i.e. an object]; Then, the user device 3 [i.e. the second user device associated with the object] may determine/detect a suggested command/response based on the previous message, e.g. a map application that displays a geographical location of businesses [i.e. descriptive content extracted from previous chat messages by the second user device] at which to purchase drinks [i.e. associated with the object]) (¶ 0335).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.

Regarding Claim 15, Gershony, Heck and Rodriguez disclose, in particular Heck teaches:
wherein the method further comprises assigning the confidence value to the suggested response based on a data source of content included in the suggested response (i.e. QA robot may assign confidence value for a candidate answer [i.e. the suggested response] deduced from an observed answer [i.e. a data source of content included in the suggested response]; For example, QA robot may gain more confidence in the candidate answer [i.e. the suggested response] based on a high rating given to the observed answer [i.e. a data source of content included in the suggested response]) (¶ 0032 – 0033, ¶ 0066 and ¶ 0075 - 0076).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.


Regarding Claim 16, Gershony, Heck and Rodriguez disclose, in particular Gershony teaches:
wherein the outputting comprises outputting the suggested response to the user interface of the chat application on only the second user device without outputting the suggested response to a user interface of the chat application on the first user device based on the confidence value (i.e. the bot may communicate with the business owner [i.e. the second user] to obtain additional information if the information is associated with a confidence score/value that falls below a threshold value [i.e. based on the confidence value]. For example, the bot may provide the business owner [i.e. the second user] with suggested responses, e.g. “Yes until 5 pm,” “No, but we're open tomorrow starting at 10 am,” [i.e. output the suggested response to the user interface of the chat application on only the second user device without outputting the suggested response to a user interface of the chat application on the first user device]) (¶ 0089).





Regarding Claim 17, Gershony discloses:
A non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method (i.e. a processor for performing steps of a computer program stored in a non-transitory computer-readable storage medium) (¶ 0128) 
comprising: 
receiving a chat message transmitted from a first user device to a second user device via a chat application (i.e. the user’s mobile phone [i.e. a second user device] includes an interface to receive a chat message, e.g. “when is mom’s flight going to land” or “Meet up for a meal”, transmitted from a first user device to the user’s mobile phone [i.e. a second user device] via a chat application) (1202 – Fig. 4D, 1502 – Fig. 4G, ¶ 0103 and ¶ 0106); and 
determining, via a machine learning model, an intent of the received chat message based on content included in the received chat message (i.e. the user’s mobile phone [i.e. with a processor], via a machine learning model, may understand [i.e. configured to determine] the meaning [i.e. an intent] of the received chat message based on the text/content included in the message; For example, the machine learning model may determine that the received message “when is mom’s flight going to land” aims/intends to acquire the flight information [i.e. intent] based on the text [i.e. content] included in the received message; Similarly, the system may determine that the received message “meet up for a meal” aims/intends to acquire the second user’s desire to meet for a meal [i.e. intent] based on the text [i.e. content] included in the received message) (1202 – Fig. 4D, 1520 – Fig. 4G, ¶ 0103, ¶ 0106 and ¶ 0110);
detecting a suggested response to the received chat message based on the determined intent and external data collected from one or more of a website and previous chat messages (i.e. the system may determine/detect a suggest response, e.g. “let’s meet at Memphis Bar-B_Que”, based on the desire to meet for a meal [i.e. the determined intent] and data collected from the website about the restaurant) (1502 & 1508 – Fig. 4G, ¶ 0063- 0064, ¶ 00086 and ¶ 0106 - 0107).
However, Gershony does not explicitly disclose:
determining a confidence value for the suggested response based on a source of the suggested response.
On the other hand, in the same field of endeavor, Heck teaches:
determining a confidence value for the suggested response based on a source of the suggested response (i.e. QA robot may generate one or more candidate answers [i.e. the suggested response] to a question; QA robot may determine confidence value for a candidate answer [i.e. the suggested response] deduced from an observed answer [i.e. a source of the suggested response], e.g. an answer to the question such as "where can I buy good Indian food in Portland, Oreg?", on the social network; For example, QA robot may gain more confidence [i.e. determine confidence value] in the candidate answer [i.e. the suggested response] based on a high rating given to the observed answer [i.e. a source of the suggested response]) (¶ 0032 – 0033, ¶ 0066 and ¶ 0075 - 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Gershony to include the features to determine a confidence value for the suggested response based on a source of the suggested response as taught by Heck so that the confidence levels associated with candidate answers / suggested responses may be determined based on user ratings on original answers from which the candidate answers / suggested responses are deduced (¶ 0032 – 0033).
However, the combination of Gershony and Heck does not explicitly disclose:
outputting the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device.
On the other hand, in the same field of endeavor, Rodriguez teaches:
outputting the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device (i.e. if a confidence rating associated with a suggested response is over a threshold rating [i.e. when the confidence value is above a predetermined threshold], the suggested response 898, e.g. “I like this part too”, may be displayed [i.e. outputted] via an embedded application interface 870 [i.e. a chatbot of the chat application] that is displayed in a chat interface [i.e. user interface of the chat application] of the user device [i.e. at least one of the first user device and the second user device]; Note that the embedded application may respond to commands and messages from the chat interface and chat conversation [i.e. the embedded application is a chatbot of the chat application]) (870 & 898 – Fig. 8E, ¶ 0035, ¶ 0290 and ¶ 0376).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Gershony and Heck to output the suggested response when the confidence value is above a predetermined threshold via a chatbot of the chat application that is displayed within a user interface of the chat application on at least one of the first user device and the second user device as taught by Rodriguez so that only the suggested responses with high confidence ratings may be displayed for the user selection (¶ 0290).


Regarding Claim 20, Gershony, Heck and Rodriguez disclose, in particular Heck teaches:
wherein the method further comprises assigning the confidence value to the suggested response based on a data source of content included in the suggested response (i.e. QA robot may assign confidence value for a candidate answer [i.e. the suggested response] deduced from an observed answer [i.e. a data source of content included in the suggested response]; For example, QA robot may gain more confidence in the candidate answer [i.e. the suggested response] based on a high rating given to the observed answer [i.e. a data source of content included in the suggested response]) (¶ 0032 – 0033, ¶ 0066 and ¶ 0075 - 0076).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 17.


Claim(s) 2, 3, 10, 11, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershony in views of Heck further in views of Rodriguez as applied to claims 1, 9 and 17 above, and further in view of Sreelakshmi et al. (Deep Bi-Directional LSTM Network for Query Intent Detection), hereinafter "Sreelakshmi".
Regarding Claims 2, 10 and 18 Gershony, Heck and Rodriguez disclose all the features with respect to Claims 1, 9 and 17 as described above.
In addition, Gershony, Heck and Rodriguez disclose, in particular Gershony teaches: 
wherein the machine learning model comprises an intent classification model that comprises a long short-term memory LSTM (i.e. the messaging server 101 may receive suggestions from a model that uses a neural network, such as long short-term memory LSTM neural network model) (¶ 0067).
However, the combination of Gershony, Heck and Rodriguez does not explicitly disclose:

On the other hand, in the same field of endeavor, Sreelakshmi teaches:
wherein the machine learning model comprises an intent classification model that comprises a bidirectional long short-term memory (Bi- LSTM) architecture (i.e. a deep learning based framework using Bi-Directional Long Short-Term Memory BLSTM networks for intent identification [i.e. he machine learning model comprises an intent classification model]) (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system/method/computer-readable-medium of Gershony, Heck and Rodriguez to include the features wherein the machine learning model comprises an intent classification model that comprises a bidirectional long short-term memory (Bi- LSTM) architecture as taught by Sreelakshmi so that possible intentions of a user query may be identified based on a deep learning BLSTM model which is trained based on word embeddings as input (Abstract).

Regarding Claim 3, 11 and 19 Gershony, Heck, Rodriguez and Sreelakshmi disclose, in particular Sreelakshmi teaches:
wherein the processor is configured to determine the intent of the received chat message based on word embeddings of intent topics within an input layer of the Bi-LSTM (i.e. intent identification/classification model may identify intent of a text query [i.e. the received chat message] inputted via personal assistant, smart agent, robot, etc. based on word embeddings of a plurality of intent topics, e.g. flight from Indianapolis, airlines with flights between Philadelphia and Pittsburg, etc. [i.e. intent topics] within a BLSTM layer) (Abstract, Fig. 3 and Pages # 943 - 944).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 2, 10 and 18.


Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gershony in views of Heck further in views of Rodriguez as applied to claims 5 and 13 above, and further in view of Cavallari et al. (US PG PUB 20210304741), hereinafter "Cavallari".
Regarding Claim 6, Gershony, Heck and Rodriguez disclose all the features with respect to Claim 5 as described above.
However, the combination of Gershony, Heck and Rodriguez does not explicitly disclose:
wherein the processor is configured to extract only previous chat messages that have occurred within a dynamic sliding window of time.
On the other hand, in the same field of endeavor, Cavallari teaches:
wherein the processor is configured to extract only previous chat messages that have occurred within a dynamic sliding window of time (i.e. the chat formatting system may obtain past chat utterances [i.e. previous chat messages] generated over a period of time, e.g. last year, last 5 years [i.e. within a dynamic sliding window of time], and select words for the corpus based on the past chat utterances) (¶ 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Gershony, Heck and Rodriguez to include the features wherein the processor is configured to extract only previous chat messages that have occurred within a dynamic sliding window of time as taught by Cavallari so that only the past chat utterances/messages that are most relevant to current context may be selected (¶ 0016).

Regarding Claim 14, Gershony, Heck and Rodriguez disclose all the features with respect to Claim 13 as described above.
However, the combination of Gershony, Heck and Rodriguez does not explicitly disclose:
wherein the detecting comprises extracting only previous chat messages that have occurred within a start time and an end time of a dynamic sliding window of time.
On the other hand, in the same field of endeavor, Cavallari teaches:
wherein the detecting comprises extracting only previous chat messages that have occurred within a start time and an end time of a dynamic sliding window of time (i.e. the chat formatting system may obtain past chat utterances [i.e. previous chat messages] generated over a period of time, e.g. last year, last 5 years [i.e. within a start time and an end time of a dynamic sliding window of time], and select words for the corpus based on the past chat utterances) (¶ 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gershony, Heck and Rodriguez to include the features wherein the detecting comprises extracting only previous chat messages that have occurred within a start time and an end time of a dynamic sliding window of time as taught by Cavallari so that only the past chat utterances/messages that are most relevant to current context may be selected (¶ 0016).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451